DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on February 18, 2021.  Claim 1 is amended.  Claims 1-3, 6-9, and 16-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosey (U.S. Publication No.: 2005/0111308).
Regarding claim 1, Hosey discloses an imaging device (FIGS. 1-5) comprising: a lens (“Display device 108 may also be…a digital camera…”, [0019]); and a frame portion that forms an opening in an optical axis direction of the lens from a first surface of a housing of the imaging (indicated below),

    PNG
    media_image1.png
    795
    1077
    media_image1.png
    Greyscale

and wherein at least a portion of the frame portion being an opening and closing member (“gate” (130), [0025]), wherein a projection of an opening of one surface (indicated above) of the first surface ((a) illustrated below) and the second surface ((d) illustrated below) in the optical axis direction includes a projection of an opening of other surface (indicated above) of the first surface ((b) illustrated below) and the second surface ((c) illustrated below) in the optical axis direction ((a)>(b); (d)>(c)), and the opening at the one surface is larger than the opening at the other surface ((a)>(b), (a)>(c); (d)>(b), (d)>(c)).

    PNG
    media_image2.png
    254
    667
    media_image2.png
    Greyscale


Regarding claim 2, Hosey further discloses the imaging device according to Claim 1, wherein a distance from a center of the opening in the one surface to an inner wall of the frame portion is larger than a distance from a center of the opening in the other surface to the inner wall of the frame portion (illustrated below: (A)>(B), (A)>(C); (D)>(B), (D)>(C)).

    PNG
    media_image3.png
    254
    667
    media_image3.png
    Greyscale


Regarding claim 3, Hosey further discloses the imaging device according to Claim 1, wherein an inner wall of the frame portion forms a predetermined angle with an optical axis in the optical axis direction (illustrated below).

    PNG
    media_image4.png
    403
    658
    media_image4.png
    Greyscale


Regarding claim 6, Hosey further discloses the imaging device according to Claim 1, wherein an inner wall of the frame portion includes an indicator that is visible to an operator of the imaging device (indicated below: indicator indicates where the “gate” (130) is located).

    PNG
    media_image5.png
    535
    602
    media_image5.png
    Greyscale

Regarding claim 7, Hosey further discloses the imaging device according to Claim 1, wherein the opening and closing member of the frame portion is a swinging member pivotably supported by a shaft (pivots about “hinge” (132), [0025]).

Regarding claim 8, Hosey further discloses the imaging device according to Claim 1, wherein the opening and closing member is opened and closed with a carabiner structure ([0025]).

Regarding claim 9, Hosey further discloses the imaging device according to Claim 1, wherein the frame portion forms a portion of an exterior of the housing of the imaging device (shown below).

    PNG
    media_image6.png
    532
    437
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey (U.S. Publication No.: 2005/0111308) as applied to claims 1-3 and 6-9 above, and further in view of Cardella (U.S. Publication No.: 2017/0307004).
Regarding claim 16:
	Hosey discloses the imaging device according to Claim 1.
	Hosey does not specifically teach that a color of an inner wall of the frame portion is different from a color of other surfaces of the frame portion.
	Cardella teaches a carabiner (FIGS. 1-12), wherein a color of an inner wall of the frame portion is different from a color of other surfaces of the frame portion (wherein a color of the “internal surface” (103) may differ from a color of the “external surface” (102) and the gate (120); “…cushion layer 150 may be molded directly over the frame 110…”, [0028]; “The cushion layer 150 may be manufactured from silicon, rubber…or any other material…preferable to injection-mold the cushion layer 150 around the frame 110 or gate 120…may be co-molded through a dual-injection process…”, [0030]; “…a single continuous cushion layer 150 is applied to the entire eternal surface 102 of the frame 110 leaving the internal surface 103 exposed…the cushion layer 150 may coat both the external surface .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Cardella’s with the imaging device taught by Hosey for the purpose of preventing leaving scratches or marks or simply to reduce clanging between metal pieces during movement (Cardella: [0029]).

Regarding claim 17:
Hosey discloses the imaging device according to Claim 1.
Hosey does not specifically teach that an inner wall of the frame portion is processed differently from other surfaces of the frame portion.
Cardella teaches a carabiner (FIGS. 1-12), wherein an inner wall of the frame portion is processed differently from other surfaces of the frame portion (“…cushion layer 150 may be molded directly over the frame 110…”, [0028]; “The cushion layer 150 may be manufactured from silicon, rubber…or any other material…preferable to injection-mold the cushion layer 150 around the frame 110 or gate 120…may be co-molded through a dual-injection process…”, [0030]; “…a single continuous cushion layer 150 is applied to the entire eternal surface 102 of the frame 110 leaving the internal surface 103 exposed…the cushion layer 150 may coat both the external surface .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Cardella’s with the imaging device taught by Hosey for the purpose of preventing leaving scratches or marks or simply to reduce clanging between metal pieces during movement (Cardella: [0029]).

Regarding claim 18:
Hosey discloses the imaging device according to Claim 1.
Hosey does not specifically teach that an inner wall of the frame portion has a different surface reflectivity from other surfaces of the frame portion.
Cardella teaches a carabiner (FIGS. 1-12), wherein an inner wall of the frame portion has a different surface reflectivity from other surfaces of the frame portion (“…cushion layer 150 may be molded directly over the frame 110…”, [0028]; “The cushion layer 150 may be manufactured from silicon, rubber…or any other material…preferable to injection-mold the cushion layer 150 around the frame 110 or gate 120…may be co-molded through a dual-injection process…”, [0030]; “…a single continuous cushion layer 150 is applied to the entire eternal surface 102 of the frame 110 leaving the internal surface 103 exposed…the cushion layer 150 may coat both the external surface .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Cardella’s with the imaging device taught by Hosey for the purpose of preventing leaving scratches or marks or simply to reduce clanging between metal pieces during movement (Cardella: [0029]).

Response to Arguments
Applicant's arguments filed on February 18, 2021 have been fully considered but they are not persuasive:
Applicant stated on pages 5-7 of the arguments that “…the opening area annotated as ‘a’ is on the first surface whereas opening area annotated ‘d’ is on the second surface.  Therefore it is clear Hosey cannot teach or suggest ‘the opening at the one surface is larger than the opening at the other surface’…the opening at each of the first surface and second surface in Hosey ius the same.”
Applicant appears to intend to claim: a projection of an opening of one of the first surface and the second surface in the optical axis direction includes a projection of an opening of the other of the first surface and the second surface in the optical axis direction, and the opening at the one of the first surface and the second surface is larger than the opening at the other of the first surface and the second surface.
Instead, the limitation as claimed “…one surface of the first surface and the second surface…other surface of the first surface and the second surface…” is reasonably interpreted as that the first surface and the second surface each contains a one surface and a other surface (i.e., the first surface is composed of two surfaces, and the second surface is also composed of two surfaces).  This interpretation is reasonable especially when the instant applicant contains such features, where the first and second surfaces taper inward having an opening A>B and an opening D>C (thus “a projection of an opening of one surface of the first surface and the second surface in the optical axis direction includes a projection of an opening of other surface of the first surface and the second surface in the optical axis direction”; A includes B, D includes C) as illustrated below.

    PNG
    media_image7.png
    498
    338
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    478
    717
    media_image8.png
    Greyscale

This is consistent with Hosey.  See below for reproduced and additional illustrations for clarification (A/B/C/D correlate to a/b/c/d respectively):

    PNG
    media_image9.png
    479
    649
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    444
    724
    media_image10.png
    Greyscale


    PNG
    media_image2.png
    254
    667
    media_image2.png
    Greyscale

With the broadest reasonable interpretation as explained in the previous points, Hosey does disclose that “the opening at the one surface is larger than the opening at the other surface” (i.e., a or d is greater than b or c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852